Exhibit 10.2

[WEA International Inc. Letterhead]

August 31, 2012

VIA EMAIL AND EXPRESS MAIL

Cinram International Inc.

2255 Markham Road

Scarborough, Ontario M1B 2W3

Canada

Attn: John Bell

Email: johnbell@cinram.com

Dear Mr. Bell:

Reference is hereby made to (i) that certain International Manufacturing and
PP&S Agreement dated July 1, 2010, as amended (collectively, the “International
Agreement”) by and between WEA International Inc. (“WMI”) and Cinram
International Inc. (“CII”), Cinram GmbH (“Cinram Germany”) and Cinram Operations
UK Limited (“Cinram UK”, and together with CII and Cinram Germany, “Cinram”),
(ii) International Transition Agreement dated July 1, 2010 by and between WMI
and Cinram (the “Transition Agreement” and, together with the International
Agreement, the “Agreements”), and (iii) a letter dated June 22, 2012 (the
“Termination Letter”) to Cinram from WMI by which WMI terminated the
International Agreement effective immediately in accordance with the terms of
the International Agreement and notified Cinram that the Transition Agreement
applied. Capitalized terms used and not defined herein have the meanings
assigned to them in the Agreements.

1. Reinstatement of the Agreements. Subject to the terms and conditions of this
letter agreement, WMI and Cinram agree to reinstate the International Agreement
effective as of June 22, 2012. As a consequence, WMI hereby rescinds the
Termination Letter; provided that such rescission shall only become effective
upon the satisfaction of the following condition: the sale of substantially all
of the assets (the “Sale Transaction”) used in the core businesses carried on by
CII and its affiliates in North America (including pre-recorded media
replication and distribution) to Cinram Group, Inc. (formerly Cinram
Acquisition, Inc.) (“CGI”) pursuant to the Asset Purchase Agreement dated
June 22, 2012 (the “APA”) shall have been consummated on or before September 14,
2012.

Notwithstanding the foregoing reinstatement, if the acquisition of Cinram’s
European Business (as defined in the APA) pursuant to the Offer (as defined in
the APA) by CGI (the “European Acquisition”) shall not have been consummated by
December 31, 2012, WMI shall be entitled to terminate the International
Agreement effective as of January 1, 2013. Cinram shall notify WMI in writing
upon the completion of the European Acquisition.

As a condition to and consequence of rescinding the Termination Letter, WMI and
Cinram agree that the Transition Agreement shall no longer be operative at this
time and shall be deemed not to have been

 

1



--------------------------------------------------------------------------------

applicable to the period from June 22, 2012 until the reinstatement of the
International Agreement as provided herein. WMI and Cinram further agree that,
as a condition to and consequence of rescinding the Termination Letter, WMI
waives its right to terminate the International Agreement based on the specific
Termination Events set forth in the Termination Letter. WMI and Cinram agree
that, upon reinstatement of the Agreements, the Agreements shall be amended to
remove CII as a counterparty thereto.

2. Consent to Change of Control. Subject to the terms and conditions of this
letter agreement, WMI (a) consents to the Change of Control of Cinram Germany
and Cinram UK pursuant to the European Acquisition, (b) acknowledges and agrees
that neither the European Acquisition (including the sale of the shares of the
parent entity of Cinram Germany and Cinram UK) nor the Change of Control
resulting thereby will constitute a breach, default or Termination Event under
the terms of the Agreements and (c) waives any right of termination of the
Agreements as a result of such Change of Control.

3. Guaranty. Upon the closing of the European Acquisition, and thereafter for so
long as either of the Agreements remain in effect, CGI agrees to (a) guarantee
the performance of Cinram Germany and Cinram UK under the Agreements, and
(b) ensure that Cinram Germany and Cinram UK have sufficient capital and
resources to perform their obligations under the Agreements.

 

Sincerely, WEA INTERNATIONAL INC. By:  

/s/ Trent N. Tappe

Name:   Trent N. Tappe Title:   Assistant Secretary

 

Accepted and Agreed: CINRAM INTERNATIONAL INC. By:  

/s/ John H. Bell

Name:   John H. Bell Title:   Chief Financial Officer CINRAM GMBH By:  

/s/ Dieter Lubberich

Name:   Dieter Lubberich Title:   Director Finishing & Distribution By:  

/s/ Stefan Haarhaus

Name:   Stefan Haarhaus Title:   Director Supply Chain Manufacturing

 

2



--------------------------------------------------------------------------------

CINRAM GROUP, INC. By:  

/s/ John H. Bell

Name:   John H. Bell Title:   Chief Financial Officer CINRAM OPERATIONS UK
LIMITED By:  

/s/ Neil Ballantine

Name:   Neil Ballantine Title:   EVP, Managing Director Europe

 

3